 Case 3:13-cr-30150-SMY Document 80 Filed 10/14/20 Page 1 of 2 Page ID #211




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                          )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )   Case No. 13-CR-30150-SMY
                                                    )
 JERROD F. JONES,                                   )
                                                    )
                         Defendant.                 )

                             MEMORANDUM AND ORDER
       Pending before the Court is Defendant Jerrod F. Jones’ pro se Motion for Compassionate

Relief (Doc. 75). Section 603 (b)(1) of the First Step Act permits the Court to reduce a term of

imprisonment upon motion of either the Director of the Bureau of Prisons (“BOP”) or a defendant

for “extraordinary or compelling reasons” so long as the reduction is “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). A

defendant seeking compassionate release must first request that the BOP file a motion seeking the

same. Id. If the BOP declines to file a motion, the defendant may file a motion on his own behalf,

provided he has either exhausted administrative remedies or 30 days have elapsed since the warden

at his institution received such a request, whichever is earliest. Id.

       Jones asserts that he sought compassionate release from the Warden at the U.S. Medical

Center for Federal Prisoners, Springfield, Missouri on June 3, 2020 and received a response

denying his request on June 30, 2020. He appealed the decision using form BP-9 but that appeal

was denied on July 14, 2020. However, there is no suggestion in the record that he appealed to

the Regional Director of the Bureau of Prisons, which is required to fully exhaust his administrative

remedies. The exhaustion requirement is mandatory – Jones must fully exhaust his administrative

remedies before filing suit. United States v. Alam, 960 F.3d 831, 833-4 (6th Cir. 2020); United

                                             Page 1 of 2
 Case 3:13-cr-30150-SMY Document 80 Filed 10/14/20 Page 2 of 2 Page ID #212




States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020) (Noting that the failure to exhaust “presents a

glaring roadblock foreclosing compassionate release.”); United States v. Elion, 2020 WL 4284354

(S.D. Ill. 2020).

        Accordingly, Defendant’s pro se Motion for Compassionate Relief (Doc. 75) is DENIED

without prejudice. Should he choose to do so, Defendant may refile his motion once he has

exhausted his administrative remedies.

        IT IS SO ORDERED.

        DATED: October 14, 2020


                                                    STACI M. YANDLE
                                                    United States District Judge




                                          Page 2 of 2
